Exhibit 10.5

 

NEW JERSEY RESOURCES CORPORATION

 

FIRST AMENDMENT

 

Dated as of September 28, 2015

 

to

 

Note Purchase Agreement
Dated as of September 24, 2007

 



FIRST AMENDMENT TO NOTE PURCHASE AGREEMENT

 

This First Amendment, dated as of September 28, 2015 (the or this “First
Amendment”), to the Note Purchase Agreement, dated as of September 24, 2007, is
between New Jersey Resources Corporation, a New Jersey corporation (the
“Company”), on one hand, and each of the other institutions which is a signatory
to this First Amendment as a Noteholder (the “Noteholders”), on the other hand.

 

Recitals:

 

A. The Company and the Noteholders have heretofore entered into the Note
Purchase Agreement, dated as of September 24, 2007 (the “Note Agreement”).
Pursuant to the Note Agreement, the Company has heretofore issued to the
Noteholders the Company’s 6.05% Senior Notes due September 24, 2017 in an
original aggregate principal amount of $50,000,000.

 

B. The Company and the Noteholders now desire to amend the Note Agreement in the
respects, but only in the respects, hereinafter set forth.

 

C. Capitalized terms used herein shall have the respective meanings ascribed
thereto in the Note Agreement unless herein defined or the context shall
otherwise require.

 

NOW, THEREFORE, in consideration of good and valuable consideration the receipt
and sufficiency of which is hereby acknowledged, the Company and the Noteholders
do hereby agree as follows:

 

SECTION 1. AMENDMENTS.

 

Effective at the time provided in Section 3.1 hereof, the Note Agreement is
amended as follows:

 

1.1. Section 10.3(c) of the Note Agreement is amended in its entirety to read as
follows:

 

“(c) Liens (other than any Lien imposed by ERISA) incurred or deposits made in
the ordinary course of business (1) in connection with workers’ compensation,
unemployment insurance and other types of social security or retirement
benefits, (2) to secure (or to obtain letters of credit that secure) the
performance of tenders, statutory obligations, surety bonds, appeal bonds, bids,
leases (other than Capital Leases), performance bonds, purchase, construction or
sales contracts, and other similar obligations, in each case not incurred or
made in connection with the borrowing of money, the obtaining of advances or
credit or the payment of the deferred purchase price of property, or (3) in
connection with required margin collateral account deposits made in connection
with Hedging Contracts;”

 

1.2. The definition of the defined term “Debt” contained in Schedule B to the
Note Agreement is amended in its entirety to read as follows:

 



“Debt” as to any Person at any time, shall mean, without duplication, any and
all indebtedness, obligations or liabilities (whether matured or unmatured,
liquidated or unliquidated, direct or indirect, absolute or contingent, or joint
or several) of such Person for or in respect of: (a) borrowed money, (b) amounts
raised under or liabilities in respect of any note purchase or acceptance credit
facility, (c) reimbursement obligations (contingent or otherwise) under any
letter of credit, currency swap agreement, interest rate swap, cap, collar or
floor agreement or other interest rate or currency exchange rate management
device, (d) any other transaction (including forward sale or purchase
agreements, Capital Leases, Synthetic Leases and conditional sales agreements)
having the commercial effect of a borrowing of money entered into by such Person
to finance its operations or capital requirements (but not including trade
payables and accrued expenses incurred in the ordinary course of business which
are not represented by a promissory note or other evidence of indebtedness and
which are not more than 30 days past due), (e) the net indebtedness, obligations
and liabilities of such Person under any Hedging Contract to the extent
constituting “indebtedness,” as determined in accordance with GAAP, adjusted
downward dollar for dollar for any related margin collateral account balances
maintained by such Person, (f) any Guaranty of any Hedging Contract described in
the immediately preceding clause (e), (g) any Guaranty of Debt for borrowed
money, (h) any Hybrid Security described in clause (a) of the definition of
Hybrid Security or (i) the mandatory repayment obligation of the issuer of any
Hybrid Security described in clause (b) of the definition of Hybrid Security.”

 

SECTION 2. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

2.1. To induce the Noteholders to execute and deliver this First Amendment, the
Company represents and warrants to the Noteholders that:

 

(a) each of this First Amendment and the Note Agreement, as amended by this
First Amendment, has been duly authorized, executed and delivered by it and
constitutes the legal, valid and binding obligation of the Company enforceable
against it in accordance with its terms, except as enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws or equitable
principles relating to or limiting creditors’ rights generally;

 

(b) the execution, delivery and performance by the Company of this First
Amendment (i) has been duly authorized by all requisite corporate action and, if
required, shareholder action, (ii) does not require the consent or approval of
any governmental or regulatory body or agency, and (iii) will not violate (A)
any provision of law, statute, rule or regulation or its certificate of
incorporation or bylaws, (B) any order of any court or any rule, regulation or
order of any other agency or government binding upon it, or (C) any provision of
any Material indenture, agreement or other instrument to which it is a party or
by which its properties or assets are or may be bound, including, without
limitation, the Bank Credit Agreement; and

2



(c) as of the date hereof and after giving effect to this First Amendment, no
Default or Event of Default has occurred which is continuing.

 

SECTION 3. CONDITIONS TO EFFECTIVENESS OF THIS FIRST AMENDMENT.

 

3.1. This First Amendment shall become effective as of September 28, 2015 when
counterparts of this First Amendment, duly executed by the Company, the
Guarantors and the Noteholders shall have been delivered to each of the parties
to this First Amendment.

 

SECTION 4. REAFFIRMATION.

 

Each Guarantor hereby consents to the terms and conditions of this First
Amendment and hereby ratifies and reaffirms all of its payment and performance
obligations, contingent or otherwise, under the Guaranty Agreement, including,
without limitation, with respect to the Note Agreement, as amended by this First
Amendment.

 

SECTION 5. EXPENSES.

 

The Company hereby agrees, whether or not the transactions hereby contemplated
are consummated, to pay, promptly after request by the Noteholders, all costs
and expenses of the Noteholders in connection with this First Amendment required
to be paid by the Company under Section 15.1 of the Note Purchase Agreement.

 

SECTION 6. MISCELLANEOUS.

 

6.1. This First Amendment shall be construed in connection with and as part of
the Note Agreement, and except as modified and expressly amended by this First
Amendment, all terms, conditions and covenants contained in the Note Agreement
and the Notes are hereby ratified and shall be and remain in full force and
effect. The Company acknowledges and agrees that no Noteholder is under any duty
or obligation of any kind or nature whatsoever to grant the Company any
additional amendments, waivers or consents of any type, whether or not under
similar circumstances, and no course of dealing or course of performance shall
be deemed to have occurred as a result of this First Amendment.

 

6.2. Any and all notices, requests, certificates and other instruments executed
and delivered after the execution and delivery of this First Amendment may refer
to the Note Agreement without making specific reference to this First Amendment
but nevertheless all such references shall include this First Amendment unless
the context otherwise requires.

 

6.3. The descriptive headings of the various Sections or parts of this First
Amendment are for convenience only and shall not affect the meaning or
construction of any of the provisions hereof.

 

6.4. This First Amendment shall be construed and enforced in accordance with,
and the rights of the parties shall be governed by, the law of the State of New
York excluding choice-of-law principles of the law of such State that would
require the application of the laws of a jurisdiction other than such State.

3



6.5. The execution hereof by you shall constitute a contract between us for the
uses and purposes hereinabove set forth, and this First Amendment may be
executed in any number of counterparts, each executed counterpart constituting
an original, but all together only one agreement. Delivery of an executed
counterpart of a signature page to this letter by facsimile or electronic
transmission shall be effective as delivery of a manually executed counterpart
of this letter.

 

[Signature Pages Follow]

4



  New Jersey Resources Corporation         By: /s/ James Kent   Name: James Kent
  Title: Treasurer         NJR Retail Holdings Corporation         By: /s/ James
Kent   Name: James Kent   Title: Treasurer         NJR Home Services Company    
    By: /s/ James Kent   Name: James Kent   Title: Treasurer         NJR
Plumbing Services, Inc.         By: /s/ James Kent   Name: James Kent   Title:
Treasurer         NJR Service Corporation         By: /s/ James Kent   Name:
James Kent   Title: Treasurer         NJR Energy Services Company         By:
/s/ James Kent   Name: James Kent   Title: Treasurer

5



  NJR Energy Investments Corporation   (formerly NJR Capital Services
Corporation)         By: /s/ James Kent   Name: James Kent   Title: Treasurer  
      Commercial Realty and Resources Corp.         By: /s/ James Kent   Name:
James Kent   Title: Treasurer         NJR Investment Company         By: /s/
James Kent   Name: James Kent   Title: Treasurer         NJR Clean Energy
Ventures Corporation         By: /s/ James Kent   Name: James Kent   Title:
Treasurer         NJR Midstream Holdings Corporation         By: /s/ James Kent
  Name: James Kent   Title: Treasurer         NJR Energy Corporation         By:
/s/ James Kent   Name: James Kent   Title: Treasurer

6



  NJR Storage Holdings Company         By: /s/ James Kent   Name: James Kent  
Title: Treasurer         NJR Clean Energy Ventures II Corporation         By:
/s/ James Kent   Name: James Kent   Title: Treasurer         NJR Investment
Company         By: /s/ James Kent   Name: James Kent   Title: Treasurer        
Carroll Area Wind Farm, LLC   By: NJR Clean Energy Ventures II   Corporation,
its Sole Member         By: /s/ James Kent   Name: James Kent   Title: Treasurer
        Two Dot Wind Farm, LLC   By: NJR Clean Energy Ventures II
Corporation, its Sole Member         By: /s/ James Kent   Name: James Kent  
Title: Treasurer

7



  Alexander Wind Farm, LLC   By: NJR Clean Energy Ventures II
Corporation, its Sole Member         By: /s/ James Kent   Name: James Kent  
Title: Treasurer         Ringer Hill Wind, LLC   By: NJR Clean Energy Ventures
II
Corporation, its Sole Member         By: /s/ James Kent   Name: James Kent  
Title: Treasurer

 

Accepted and Agreed to:         New York Life Insurance Company         By: /s/
Michael W. Boyd   Name:   Michael W. Boyd   Title: Vice President         New
York Life Insurance and Annuity Corporation By: NYL Investors LLC,   its
Investment Manager         By: /s/ Michael W. Boyd   Name:   Michael W. Boyd  
Title: Managing Director  

8



New York Life Insurance and Annuity   Corporation Institutionally Owned Life  
Insurance Separate Account (BOLI 3)   By: NYL Investors LLC,   its Investment
Manager         By: /s/ Michael W. Boyd   Name:   Michael W. Boyd   Title:
Managing Director         New York Life Insurance and Annuity   Corporation
Institutionally Owned Life   Insurance Separate Account (BOLI 3-2)   By: NYL
Investors LLC,   its Investment Manager         By: /s/ Michael W. Boyd  
Name:   Michael W. Boyd   Title: Managing Director         New York Life
Insurance and Annuity   Corporation Institutionally Owned Life   Insurance
Separate Account (BOLI 30C)   By: NYL Investors LLC,   its Investment Manager  
      By: /s/ Michael W. Boyd   Name:   Michael W. Boyd   Title: Managing
Director         NYLIFE Insurance Company of Arizona   By: NYL Investors LLC,  
its Investment Manager         By: /s/ Michael W. Boyd   Name:   Michael W. Boyd
  Title: Managing Director  

9